DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 11/06/2020

	Claim(s) 1-11 are pending.
	Claim(s) 8 and 9 have been amended.
Claim(s) 10 and 11 have been added.	
The objections to the claim 9 have been withdrawn in view of the amendments received 11/06/2020.
The 35 USC § 112(f) interpretation of claim 8 have been maintained in view of the amendments received 11/06/2020.
The 35 U.S.C § 103 rejection to claims 1-11 have been fully considered in view of the amendments received 11/06/2020 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 11/06/2020


Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive; as expressed below.

Applicant argues (Remarks, Page 5, ¶ 2 to Page Page 6, ¶ 1), “… that claim 1 is not anticipated by Loberg because Loberg does not teach each and every element of claim 1 …
Rather, Loberg requires an object to first be placed before any parameters are applied to determine whether the object is incorrectly placed. Loberg explains that “[ujpon completion of the line or placement of the shape, the software can automatically apply default attributes, parameters, and options to all of the component(s).”2 As an example, in Loberg, it is only after the user has placed a receptacle that the system ensures that the receptacle is placed in a “valid” location.3
In contrast, the claimed method determines a valid or invalid region dependent on the appurtenant condition and does not require the object to first be placed by the user in the input model. In this way, a user, for example using VR glasses, can potentially see the valid and invalid regions in the input model prior to placing the object. Armed with this knowledge, the user can avoid placing an object in an invalid region in the first place, thereby streamlining the design process.
Accordingly, Loberg does not teach each and every element of claim 1. Claims depending from independent claim 1 are likewise in condition for allowance.”
The Examiner disagrees. Applicant’s arguments fail to provide differences between the claimed subject matter and the prior art. Wherein, Applicant points out differences within Loberg et al. (US Patent No. 8762877 B2) that are not recited within the claim language. Moreover, Loberg et al. teaches that an “appurtenant condition” corresponds to default attributes, parameters, and options to all component(s) (Loberg; [Col. 10, lines 34-51]) and that the validity of one or more placed components depends Loberg; [Col. 10, lines 44-65]), addressing the claimed subject matter of “… determining at least one valid and/or invalid region of the at least one input model depending on the appurtenant condition”. Although, Applicant’s arguments infer that the “appurtenant condition” does not require an object to first be placed by a user, the claim language is silent regarding determine at least one valid and/or invalid region of that at least one input model to be placed depending on the appurtenant condition. Wherein, the claim language indicating “… at least one input model for at least one element to be placed” (lines 1-2 of claim 1) and “… receiving an input data set” (line 3 of claim 1) fails to indicate or clearly link the limitation of “to be placed” within the determining at least one valid and/or invalid region step of the independent claim. Furthermore, Applicant fails to view the teaching of “… automatically modify the location, type, connection, or number of the invalid component of other components” by Loberg et al. as corresponding to a “to be placed” limitation, wherein the finale placement is not by the user (i.e. the user’s placement is where an object is to be placed and the auto adjustment is final placement of the object) (Loberg; [Col. 11, lines 4-18]). Still further, Applicant fails to view the teachings of “… the software system can also or alternatively warn the user about invalid placement of a component, or automatically move the component to the nearest valid location”, wherein (as mentioned above) the finale placement is not by the user (i.e. the user’s placement is where an object is to be placed and the auto adjustment is final placement of the object).
Therefore, Applicant fails to provide clear differences between the prior art and claimed subject matter as argued above. 

Applicant argues (Remarks, Page 7, ¶ 2), that “Because claim 2 depends from independent claim 1, if independent claim 1 is allowable, claim 2 is likewise allowable. Applicant contends that at least based on the foregoing, independent claim 1 is allowable. Therefore, claim 2 is likewise allowable.”
The Examiner disagrees. Wherein, as addressed above, Applicant fails to provide clear differences between the prior art and claimed subject matter as argued above.

Applicant argues (Remarks, Page 7, ¶ 4), that “Because claim 9 depends from independent claim 1, if independent claim 1 is allowable, claim 9 is likewise allowable. Applicant contends that at least based on the foregoing, independent claim 1 is allowable. Therefore, claim 9 is likewise allowable.”
The Examiner disagrees. Wherein, as addressed above, Applicant fails to provide clear differences between the prior art and claimed subject matter as argued above.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Claim Interpretation

claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loberg et al., US Patent No. 8762877 B2, hereinafter Loberg.

Regarding claim 1, Loberg discloses a method for determining at least one region in at least one input model for at least one element to be placed (Loberg; a method for determining at least one region (i.e. design space) in at least one input model for at least one component/element to be placed [Col. 3, line 28 to Col. 4, lines 8]; moreover, placement of source components [Col. 5, lines 32-59]; wherein, model corresponds to a computerized design/work environment of a system [Col. 6, lines 7-53 and Col. 7, lines 28-47 and 60-63]), the method comprising:
receiving an input data set comprising the at least one element to be placed (Loberg; the method, as addressed above, comprises receiving an input data set (further) comprising the at least one component/element to be placed/positioned [Col. 5, lines 48-59 and Col. 7, lines 28-59 and Col. 8, lines 20-36]; moreover, a user can place, remove, relocate, or change one or more of a non-functional design component, a functional component, or a source component within the design space [Col. 9, lines 49-59]), a plurality of conditions (Loberg; the method comprises receiving an input data set, as addressed above, (further) comprising a plurality of conditions (i.e. rules, attributes, parameters) [Col. 5, lines 32-47,Col. 8, lines 8-36, and Col. 8, line 60 to Col. 9, line 4]; moreover, components selected by the user include one or more attributes and parameters (i.e. plurality of conditions) [Col. 7, lines 8-59]), and the at least one input model (Loberg; the method comprises receiving an input data set, as addressed above, (further) comprising at least one input model [Col. 7, lines 8-59]; moreover, computerized environment to represent a design or layout of components within a design space [Col. 3, line 28 to Col. 4, lines 8]; wherein, model corresponds to a computerized design/work environment of a system [Col. 6, lines 7-53 and Col. 7, lines 28-47 and 60-63]); 
determining at least one appurtenant condition from the plurality of conditions (Loberg; the method, as addressed above, comprises determining at least one correct/appurtenant condition (i.e. rule, attribute, parameter) from the plurality of conditions (i.e. rules, attributes, parameters) [Col. 10, lines 34-59]; wherein, a correct/appurtenant condition (i.e. rule, attribute, parameter) corresponds to a valid condition (i.e. rule, attribute, parameter) [Col. 11, lines 31-50]; moreover, a functional system layout in a design space that is physically and functionally valid [Col. 3, lines 28-57], associated with functionality and/or optimization [Col. 8, line 20 to Col. 9, line 4]); and 
Loberg; the method, as addressed above, comprises determining at least one valid and/or invalid location (i.e. region, area, position, point) of the at least one input model depending on the correct/appurtenant condition (i.e. rule, attribute, parameter) [Col. 10, line 34 to Col. 11, line 3]; moreover, corrective action [Col. 11, lines 4-30]); 
wherein the at least one valid region satisfies the appurtenant condition at least in part (Loberg; the method, as addressed above, comprises the at least one valid location (i.e. region, area, position, point) satisfies the correct/appurtenant condition (i.e. rule, attribute, parameter) at least in part [Col. 10, line 34 to Col. 11, line 3]; moreover, corrective action [Col. 11, lines 4-30]; as further illustrated within Figs. 2A-C).  

Regarding claim 3, Loberg further discloses the method as claimed in claim 1, further comprising placing the at least one element to be placed in the at least one determined region of the input model (Loberg; placing the at least one component/element to be placed/positioned in the at least one determined location (i.e. region, area, position, point) of the input model [Col. 5, lines 48-59 and Col. 7, lines 28-59 and Col. 8, lines 20-36]; moreover, a user can place, remove, relocate, or change one or more of a non-functional design component, a functional component, or a source component within the design space [Col. 9, lines 49-59]; and moreover, user positioning of one or more components within a design environment/system [Col. 10, line 34 to Col. 11, line 3], involving a correct and/or incorrect placement [Col. 11, lines 4-30]); 
wherein the placing comprises 
performing at least one placing measure if the at least one determined region is a valid region (Loberg; the placing, as addressed above, comprises performing at least one placing determination/measure if the at least one determined region is a valid location (i.e. region, area, position, point) [Col. 10, line 60 to Col. 11, line 30]; as further illustrated within Figs. 2A-B); or
outputting a placement error if the at least one determined region is an invalid region (Loberg; the placing, as addressed above, comprises outputting a placement error (i.e. invalid placement) if the at least one determined location (i.e. region, area, position, point) is an invalid location (i.e. region, area, position, point) [Col. 10, line 60 to Col. 11, line 30]; as further illustrated within Fig. 2C).  

Regarding claim 4, Loberg further discloses the method as claimed in claim 3, further comprising displaying the placed element in the at least one valid region after performing the at least one placement measure and/or the placement error after detecting the placement error (Loberg; displaying the placed/positioned component/element in the at least one valid location (i.e. region, area, position, point) after performing the at least one placement determination/measure and/or the placement error (i.e. invalid placement) after detecting the placement error (i.e. invalid placement) [Col. 10, line 60 to Col. 11, line 30]; as further illustrated within Figs. 2A-C; wherein, corrective action is taken).  

Regarding claim 5, Loberg further discloses the method as claimed in claim 3, wherein the at least one placement measure is a user command, in particular in the form of a click, a hand signal input, a speech input or a text input (Loberg; the at least one placement determination/measure is a user command in particular in the form of a click/selection [Col. 7, lines 8-20 and Col. 10, line 60 to Col. 11, line 30]; moreover, manually performed within a computer environment corresponding to a user command in relation with a click [Col. 7, lines 2847 and Col. 10, lines 8-20]).  

Regarding claim 6, Loberg further discloses the method as claimed in claim 3, further comprising adapting the at least one input model by determining or adding the position or location of the placed element and/or adapting other appurtenant data of the placed element after carrying out the at least one placement measure (Loberg; adapting the at least one input model by determining or adding the position or location of the placed/positioned component/element and/or adapting other correct/appurtenant data of the placed/positioned component/element after carrying out the at least one placement determination/measure [Col. 10, line 60 to Col. 11, line 30]; as further illustrated within Figs. 2A-C; wherein, corrective action is taken).  

Regarding claim 7, Loberg further discloses the method as claimed in claim 6, further comprising updating the at least one input model by means of the adapted data (Loberg; updating the at least one input model by means of the correction/adapted data [Col. 10, line 60 to Col. 11, line 30]).  

Regarding claim 8, Loberg discloses a computer system for carrying out the method as claimed in claim 1 (Loberg; a computer system [Col. 16, line 21 to Col. 17, line 3] for carrying out the method as claimed in claim 1, see the rejection of claim1).  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loberg as applied to claim(s) 1 above, and further in view of Shikoda et al., USPGPUB No. 20160078682 A1, hereinafter Shikoda.

Regarding claim 2, Loberg further discloses the method as claimed in claim 1, further comprising displaying the at least one valid region and/or the at least one invalid region by a virtual reality or augmented reality glasses or another display unit (Loberg; displaying the at least one valid region and/or the at least one invalid region by displayable user interface [Col. 10, line 60 to Col. 11, line 30], as illustrated within Fig. 2A-C, by a virtual reality or augmented reality glasses or another display unit).  
Loberg fails to explicitly disclose visualization by a virtual reality or augmented reality glasses or another display unit.
However, Shikoda teaches visualization by a virtual reality or augmented reality glasses or another display unit (Shikoda; visualization by a HMD (i.e. virtual reality or augmented reality glasses or another display unit) [¶ 0039-0041], in relation with mounting a component [¶ 0049-0051 and ¶ 0062]).
Loberg and Shikoda are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce visualization or user-interface effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Loberg, to incorporate visualization by a virtual reality or augmented reality glasses or another display unit (as taught by Shikoda), in order to provide an improved user efficiency in modeling/simulated and/or interactive/work environments (Shikoda; [¶ 0012-0013 and ¶ 0021]).



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loberg as applied to claim(s) 1 above, and further in view of Cowden IV, US PGPUB No. 20140074272 A1, hereinafter Cowden.

Regarding claim 9, Loberg discloses a computer program product (Loberg; a computer program product [Col. 3, line 28 to Col. 4, line 9 and Col. 16, line 21 to Col. 17, line 3]), comprising a computer readable hardware storage device having computer readable program code stored therein (Loberg; a computer program product, as addressed above, comprises a memory unit (i.e. computer readable hardware storage device) having computer readable program code stored therein [Col. 3, line 28 to Col. 4, line 9 and Col. 16, line 21 to Col. 17, line 3]), said program code executable by a computer system to implement a method as claimed in claim 1 when the computer program is executed on a program-controlled device ( Loberg; program code, as addressed above, executable by a computer (i.e. processor of a computer system) to implement a method as claimed in claim 1, as addressed within the rejection of claim1, when the computer program is executed on a computer (i.e. program-controlled device) [Col. 3, line 28 to Col. 4, line 9, Col. 5, lines 32-47, and Col. 16, line 21 to Col. 17, line 3]).  
Loberg fails to disclose a processor.
However, Cowden teaches a processor (Cowden; a processor [¶ 0009]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Loberg, to incorporate a processor (as taught by Cowden), in order to provide a collaborative environment that allows less specialization, training, and/or experience (i.e. ease of use) for a user (Cowden; [¶ 0002-0003]).



Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loberg as applied to claim(s) 1 above, in view of Pedley et al., US PGPUB No. 20160080732 A1, hereinafter Pedley, and further in view of Mani et al., US PGPUB No. 20200117336 A1, hereinafter Mani.

Regarding claim 10, Loberg further discloses the method of claim 1, wherein the at least one valid and/or invalid region of the at least one input model is determined (Loberg; the at least one valid and/or invalid location (i.e. region, area, position, point) of the at least one input model is determined on one or more rules, attributes, and/or parameters [Col. 10, line 34 to Col. 11, line 3]; moreover, corrective action [Col. 11, lines 4-30]).

However, Pedley teaches the at least one valid and/or invalid region of the at least one input model is determined in response to an alignment of the at least one element to be placed (Pedley; the at least one valid/correct and/or invalid/incorrect region of the at least one input model is determined in response to an alignment of the at least one element to be placed [¶ 0019, ¶ 0037, and ¶ 0052-0053]).
Loberg and Pedley are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce visualization or user-interface effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Loberg, to incorporate the at least one valid and/or invalid region of the at least one input model is determined in response to an alignment of the at least one element to be placed (as taught by Pedley), in order to provide a collaborative environment that allows increased realism for a user (Pedley; [¶ 0006, ¶ 0018, and ¶ 0025-0027]).
Loberg as modified by Pedley fails to disclose determining in response to a selection of the at least one element to be placed.
However, Mani teaches at least one region of the at least one input model is determined in response to a selection of the at least one element to be placed (Mani; at least one region of the at least one input model is determined in response to a selection of the at least one element to be placed [¶ 0081-0082 and ¶ 0098-0099]; additionally, information is indicated based on selection and interaction with a virtual object [¶ 0094-0096]).  
Loberg in view of Pedley and Mani are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce visualization or user-interface effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Loberg as modified by Pedley, to incorporate at least one region of the at least one input model is determined in response to a selection of the at least one element to be placed (as taught by Mani), in order to provide an augmented environment that allows intuitive and efficient interactions for a user (Mani; [¶ 0003-0005]).

Regarding claim 11, Loberg in view of Pedley and Mani further discloses the method of claim 10, wherein the at least one valid and/or invalid region of the at least one input model is determined (Loberg; the at least one valid and/or invalid location (i.e. region, area, position, point) of the at least one input model is determined on one or more rules, attributes, and/or parameters [Col. 10, line 34 to Col. 11, line 3]; moreover, corrective action [Col. 11, lines 4-30]).
Mani further teaches wherein the at least one region of the at least one input model is determined prior to receiving a user command to place the at least one element to be placed in the at least one input model (Mani; the at least one valid and/or invalid region of the at least one input model is determined prior to receiving a user command to place the at least one element to be placed in the at least one input model [¶ 0094-0096]; moreover, recommendation(s)/prediction(s) [¶ 0039, ¶ 0075, ¶ 0097-0098]; wherein, a user command corresponds to a user input interaction [¶ 0081-0082 and ¶ 0098-0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Loberg as modified by Pedley and Mani, to incorporate wherein the at least one region of the at least one input model is determined prior to receiving a user command to place the at least one element to be placed in the at least one input model (as taught by Mani), in order to provide an augmented environment that allows intuitive and efficient interactions for a user (Mani; [¶ 0003-0005]).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616